                        THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

       v.                                        3:18-CR-279
                                                 (JUDGE MARIANI)
MICHAEL RINALDI,

                      Defendant.

                                   MEMORANDUM OPINION

       Presently before the Court is Defendant Michael Rinaldi's Motion for "Reconsideration

and/or Clarification/Expansion of the Record" (Doc. 444).

       Motions for reconsideration may be filed in both civil and criminal cases. United

States v. Fiorelli, 337 F.3d 282, 286 (3d Cir. 2003). "The purpose of a motion for

reconsideration is to correct manifest errors of law or fact or to present newly discovered

evidence." Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). Specifically, a

motion for reconsideration is generally permitted only if (1) there is an intervening change in

the controlling law; (2) new evidence becomes available that was not previously available at

the time the Court issued its decision; or (3) to correct clear errors of law or fact or to

prevent manifest injustice. Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999). Moreover, "motions for reconsideration should not be used to put

forward arguments which the movant ... could have made but neglected to make before

judgment." United States v. Jasin, 292 F.Supp.2d 670, 677 (E.D. Pa. 2003) (internal

quotation marks and alterations omitted) (quoting Reich v. Compton, 834 F.Supp.2d 753,
755 (E.D. Pa. 1993) rev'd in part and aff'd in part on other grounds, 57 F.3d 270 (3d Cir.

1995)). Nor should they "be used as a means to reargue matters already argued and

disposed of or as an attempt to relitigate a point of disagreement between the Court and the

litigant." Donegan v. Livingston, 877 F.Supp.2d 212, 226 (M.D. Pa. 2012) (quoting Ogden

v. Keystone Residence, 226 F.Supp.2d 588, 606 (M.D. Pa. 2002)).

       In the present case, an eight-day jury trial was held in August of 2020. On August

26, 2020, the jury returned a verdict finding Defendant Rinaldi guilty on Count 1 of

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances,

specifically heroin, and guilty on Count 2 of Distribution and Possession with Intent to

Distribute Cocaine. (Doc. 397). Defendant thereafter filed a "Motion for a New Trial" (Doc.

402) and "Motion for Judgement of Acquittal" (Doc. 403), both of which the Court denied on

March 31, 2021 (see Docs. 442, 443) .

       On April 12, 2021 , Defendant timely filed a motion for reconsideration (Doc. 444)

raising a number of issues.

       Defendant's motion clearly does not rely upon, or reference, any intervening change

in the controlling law or any new evidence that was not previously available prior to March

31 , 2021. Thus, giving Defendant every benefit, the Court assumes, although not

specifically stated by Rinaldi, that he is attempting to rely upon the need to correct clear

errors of law of fact or to prevent manifest injustice. However, because Defendant merely

reiterates arguments previously raised and fails to set forth any legal or factual basis for a


                                               2
finding that any clear errors of law or fact exist or that a manifest injustice must be

prevented, the Court will only briefly address Defendant's arguments raised in his motion for

reconsideration .

       Rinaldi first repeats his prior argument that the courtroom was closed to the public

during voir dire and jury selection. (Doc. 444, at 2). As the Court previously explained :

       the Court did not issue any order closing the courtroom at any time prior to, or
       during, the voir dire and jury selection process or take any other affirmative act
       which did, or could have been interpreted to, close the courtroom or exclude
       the public from entering. Nor did any party inquire as to whether the courtroom
       was closed or inform the court of a belief that the public was not being admitted
       into the courtroom . Furthermore, despite admitting that he was aware of this
       alleged violation during the jury selection and voir dire process, Rinaldi
       inexplicably waited until after voir dire and jury selection had concluded and a
       jury had been empaneled, to bring his concerns to this Court's attention.

(Doc. 442, at 22). Rinaldi specifically acknowledges the correctness of these statements by

the Court, but now improperly attempts to argue with the Court by setting forth after-the-fact

purported explanations for his inaction. (See Doc. 444, at 2-3). Defendant further agrees

with the Court's statement in its memorandum opinion that "several people who were not

prospective jurors periodically [came] in and out of the courtroom and [sat] in the chairs on

the side of the courtroom during this process" (Doc. 442, at 20). (Doc. 444, at 2). However,

Rinaldi now incorrectly opines, without support, that these individuals were "[o]nly courtroom

staff, marshals or deputies" and not members of the general public. (Id.). In support of this

unfounded assertion, which the Court knows to be untrue in light of its personal

observations of the events of that day, Defendant simply references the same unsworn


                                                3
letter previously submitted to the Court in support of his motion for a new trial, signed by

several of Rinaldi's family members and friends who state that they were "turned away" on

August 17, 2020 (see Doc. 402-1, at 18). Defendant then accuses the Government of

"l[ying) and act[ing) as if they were unaware of the closure" and the Marshals and "anyone

else who knew" of not "speak[ing] up and tell[ing] the truth" (Doc. 444, at 3). Defendant's

post hoc rationalizations and groundless accusations provide no basis for the Court to

reconsider its prior decision denying his motion for a new trial on the unfounded basis that

the courtroom was closed during voir dire and jury selection.

       Rinaldi next raises his previous claim that he was denied a unanimous verdict

because the jurors may not have unanimously agreed as to whom Rinaldi conspired with.

(Doc. 444, at 3-4 ). Rinaldi's passing argument on this issue very briefly raises the identical

point previously set forth in his post-trial motion and rejected by this Court, is devoid of any

legal support, and fails to present any clear error of law or fact or demonstrate a manifest

injustice. Rinaldi's failure to raise any basis for reconsideration thus presents this Court with

no basis to revisit this issue.

       With respect to this Court's finding that Rinaldi was not entitled to a new trial due to

the absence of Steven Powell as a witness at trial, Defendant admits that he "did mis-

represent Mr. Powell's health status" but claims that "any mis-representation was due to

Rinaldi being mis-informed by Powell himself' (Doc. 444, at 4). As previously set forth by

the Court, the record is replete with evidence as to Powell's medical condition from 2018 to


                                                4
the date of trial, including Rinaldi's knowledge of this information, as well as Rinaldi's

knowledge of Powell's hospitalization "in late July or early August" (see Doc. 402, at 6-7).

(See Doc. 442, at 31-37). 1

        Rinaldi also argues that he "had no reason to believe" that Christopher Peterson, the

other individual Rinaldi claims he wanted to call as a witness at trial, "was going to come

forward and tell the truth." (Doc. 444, at 4). This argument is entirely repetitive of

Defendant's prior assertions in support of his motion for a new trial and has been addressed

by the Court (see Doc. 442, at 30-32, 37-38). Rinaldi took no measures at any time, either

prior to trial or during trial (including after he was provided a copy of a Jencks Addendum

related to Peterson), to procure Peterson's attendance or testimony. Defendant has raised

no new arguments, legal basis, or evidence, for reconsideration as to the Court's analysis

with respect to Peterson.

        Defendant next admits that he did not object at trial to the accuracy of "what was

said" in the transcripts shown at trial, but contends that he did object to his name being set




        1 On   March 3, 2021 , the Government filed a Certificate of Death for Steven Powell in criminal case
number 3:18-cr-280. Upon review, the Court noted in its memorandum opinion denying Rinaldi's motion for
a new trial that:
         On December 26, 2020, Powell passed away in the Intensive Care Unit of Centennial Hills
         Hospital Medical Center in Las Vegas, Nevada, from "Cardiac Arrest due to, or as a
         consequence of Failure to Thrive due to, or as a consequence of Stage IV Colon Cancer
         Unknown Cell Type." The Certificate of Death further lists "End Stage Renal Disease" and
         "Metabolic Acidosis" as "conditions contributing to death, but not resulting in the underlying
         cause." (3:18-cr-280, Doc. 271, ~~ 2, 3(b), 3(c), 3(e), 25).
(Doc. 442, at 34-35).

                                                     5
forth on the transcripts as the identity of the speaker. (Doc. 444, at 6). As this Court

previously explained:

       The use of transcripts as a listening aid is a common practice in criminal
       proceedings and is reviewed for an abuse of discretion, United States v.
       DiSa/vo, 34 F.3d 1204, 1220 (3d Cir. 1994). Where a district court provides "a
       clear and precise limiting instruction to the jury in which it state[s] that the
       transcript [is] not evidence, but merely an aid to assist in viewing the recording",
       any "confusion that the transcript could have caused [is] cured through the use
       of this limiting instruction." United States v. LaBoy, 505 F.App'x 182, 184 (3d
       Cir. 2012) (citing Gov't of V.I. v. Martinez, 847 F.2d, 128 (3d Cir. 1988)
       ("approving use of transcript by jury because court provided limiting instructions
       that 'properly advised the jury as to the limited role to be served by the
       transcript"')). See also, DiSalvo, 34 F.3d at 1220 (finding no abuse of discretion
       in part because Defendant "fails to point out where he has been misidentified"
       and "the district court carefully warned the jury on several occasions that the
       transcript was not evidence.").


       Here, where Rinaldi has not shown any inaccuracies or errors in the transcripts,
       those transcripts were shown to the jury merely as a listening aid, were not
       admitted into evidence, and where the jury was clearly instructed that
       transcripts were not evidence and the jury should rely on what they heard, not
       read, there was no error by this Court. Nor can it be said that Rinaldi suffered
       any prejudice as a result of the jury viewing the transcripts contemporaneously
       with the audio and video recordings.

(Doc. 442, at 41-43). Furthermore, in addition to providing a limiting instruction to the jury at

the time the transcripts were shown at trial, the Court reiterated this limiting instruction in the

Jury Charge and specifically instructed both orally and in writing that "the transcripts named

the speakers. But remember, you must decide who you actually heard speaking in the

recording. The names on the transcript were used simply for your convenience" (Trial Tr. ,

Aug. 24, 2020, at 129; Doc. 394, at 12-13). Rinaldi fails to present any legal or factual basis


                                                 6
to demonstrate that this Court should reconsider its prior decision with respect to the

transcripts being shown at trial.

        Defendant additionally reiterates his argument that he should have been permitted to

inspect the recording equipment (Doc. 444, at 7) but offers no supporting law, let alone

intervening change in the controlling law, or any new evidence not previously available nor

does he demonstrate any clear error of law or fact or manifest injustice that has arisen from

this Court's opinion on the issue. Instead, Defendant merely argues, again, that Officer

Kaluzny "lack[ed] [the) knowledge and experience with the use of the device", an argument

thoroughly addressed and rejected by this Court (see Doc. 442, at 45-50). Rinaldi further

disingenuously asserts that the Bates stamp number assigned to one recording is in some

way demonstrative that the recording was altered. 2 Defendant's regurgitated arguments are

of no merit.

        Finally, Defendant again asserts that he did not receive the search warrant affidavits

in 2018, an argument rejected by the Court in its memorandum opinion denying the motion




        2  A Bates-stamp number is "[t]he identifying number or mark that is affixed to a document or to the
individual pages of a document in sequence, usu. by numerals but sometimes by a combination of letters
and numerals . . . The number is typically used to identify documents produced during discovery." Bates-
Stamp Number, Black's Law Dictionary (11th ed. 2019). The assignment of a Bates-stamp number is a
discovery tool that is wholly unrelated to the authenticity or accuracy of the document or recording itself.
         At trial, the Court asked Rinaldi whether he "underst[ood] what a Bates stamp [was)", to which
Rinaldi responded in the affirmative. (Trial Tr., Aug. 20, 2020, at 168). To ensure Rinaldi understood, the
Court asked him to explain what he believed a Bates-stamp to be. Defendant responded that "[i]t's the
stamp on the exhibit." (Id.).
                                                     7
for a new trial. (Doc. 444, at 8) (citing Doc. 442, at 53). With respect to this issue, the Court

explained in the memorandum opinion:

       On December 10, 2018, Rinaldi filed a "Motion to Suppress and for a Franks
       Hearing" (Doc. 81 ). At that time, Rinaldi argued as follows:

             First Rinaldi will address the searches of 143 Blackman Street and
             8B Birchwood Court. These searches were unconstitutional cause
             the affidavits never established probable cause. The Affiant stated
             that no sales were made from or near the vicinity of these addresses
             and there was nothing establishing a nexus between these
             residences and Rinaldi['s] alleged drug operation.

       (Id. at 1-2). This argument in support of Rinaldi's pre-trial motion is clearly
       premised on his having seen and reviewed the search warrant affidavits for the
       two residences prior to the filing of his motion on December 10, 2018. Rinaldi
       could not assert that these affidavits did not establish probable cause without
       having first read the affidavits. Nor could Rinaldi set forth what the affiant stated
       without having actually read the search warrant affidavits for the residences.

(Doc. 442, at 53). Rinaldi now claims that the statement he attributed to the affiant in his

motion to suppress was not taken from the search warrant affidavits at issue, but rather

from the wiretap affidavits. (Doc. 444, at 8). Defendant carefully does not explain how his

argument that the "searches were unconstitutional cause the affidavits never established

probable cause" could form one basis for his motion to suppress if he had never, in fact,

seen the affidavits at issue. Nor does Rinaldi's Motion to Suppress (Doc. 81) state that he is

not in possession of the search warrant affidavits upon which he relies in support of his

motion. Similar to each issue raised in his motion for reconsideration, Rinaldi's request for

reconsideration on this point amounts to nothing more than an attempt "to reargue matters

already argued and disposed of or ... an attempt to relitigate a point of disagreement

                                                8
between the Court and the litigant", Donegan, 877 F.Supp.2d at 226, and is devoid of any

legal or factual basis or argument.3

        For the foregoing reasons , the Court will deny Defendant's Motion for

"Reconsideration and/or Clarification/Expansion of the Record" (Doc. 444). A separate

Order follows.




        3 The  Court is compelled to note that Rinaldi has sought reconsideration as to a number of
opinions issued by this Court (see e.g. Docs. 301 , 343), including those decisions that were largely
favorable to him (see Doc. 218). Nonetheless, and despite this Court's repeated legal statements and
explanations of the proper grounds for reconsideration, Rinaldi's motion herein again fails to apply, or even
recognize, the appropriate standard.
                                                      9
